Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 03/25/2021 have been received and entered. Applicant has amended claims 1, 4, 10, 13 and 19 and cancelled claim 20.   Amendments to the claims have overcome the Claim Interpretation and 35 U.S.C. 112 rejections in the Final Office Action mailed on 01/25/2021. Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 15-18, with respect to the rejection(s) of the independent claims claim(s) 1 (4, 10, 13 and 19) under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of HIEDA (US 20080222366), hereinafter HIEDA.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9274974), hereinafter Chen in view of Banginwar et al. (US 20160364341), hereinafter Banginwar in view of HIEDA (US 20080222366), hereinafter HIEDA.
	Regarding Claim 1, Chen teaches
	An execution environment virtualization method, wherein the method is applied to a mobile terminal, the mobile terminal has an ordinary execution environment provided by hardware, and the Abstract, Virtualization software establishes multiple execution environments within a virtual machine, wherein software modules executing in one environment cannot access private memory of another environment. Col.1, lines 48-57, This invention may be implemented in a wide variety of computer systems, having a wide variety of hardware platforms and configurations and a wide variety of software platforms and configurations.  …  Col. 8, lines 42-50, There are some proposed security measures that may be implemented primarily in software. In particular, there are some such measures that use virtualization technology to create multiple virtual machines (VMs), where different software modules run in different VMs. It is widely recognized that a well-designed and implemented virtualization layer can generally provide much greater isolation between multiple VMs than a general OS can provide between multiple software modules);
	allocating virtual physical memories having a same size to the ordinary virtual machine and the trusted virtual machine (Col. 38, lines 17-39, The particular method by which the execution of the stub 404 and the secure application 402 is initiated can also vary substantially in different embodiments of the invention. FIGS. 10A to 10C illustrate a first method for installing, loading and initiating execution of the stub 404 and the secure application 402, while FIGS. 11A to 11C illustrate a second method for installing, loading and initiating execution of the stub 404 and the secure application 402. … The example is simplified by assuming that blocks of the disk 121, blocks of the virtual disk 320D, memory pages of the system memory 119 and memory pages of the virtual system memory 318D are all the same size),
	establishing a mapping relationship between the ordinary memory of the ordinary virtual machine and a physical memory, and storing the mapping relationship between the ordinary memory of the ordinary virtual machine and the physical memory in a first memory mapping table (Col. 15, lines 35-36, FIG. 9B illustrates a guest address mapping module and a private address mapping module of FIG. 9A.  Col. 15, lines 50-51, FIG. 13B illustrates multiple address mapping modules and multiple shadow page tables of FIG. 13A in greater detail. Col. 24, lines 26-33, The address mapping module 220B keeps track of mappings between the GPPNs of the guest OS 20D and the "real" physical memory pages of the physical memory within the system hardware 100C. Thus, the address mapping module 220B maps GPPNs from the guest OS 20D to corresponding PPNs in the physical memory. Continuing the above example, the address mapping module translates the first GPPN into a corresponding PPN, let's say a first PPN);
	Although Chen teaches establishing and storing a mapping relationship between the ordinary memory of the ordinary virtual machine and a physical memory, Chen does not explicitly teach a method wherein the virtual physical memory of the ordinary virtual machine comprises an ordinary memory and a secure memory, the virtual physical memory of the trusted virtual machine comprises an ordinary memory and a secure memory, and the ordinary memory of the ordinary virtual machine and the ordinary memory of the trusted virtual machine have a same size; and storing the mapping relationship between the virtual physical memory of the trusted virtual machine and the physical memory in a second memory mapping table.
	In the same field of endeavor, Banginwar teaches
	wherein the virtual physical memory of the ordinary virtual machine comprises an ordinary memory and a secure memory, the virtual physical memory of the trusted virtual machine comprises an ordinary memory and a secure memory, and the ordinary memory of the ordinary virtual machine and the ordinary memory of the trusted virtual machine have a same size (Paragraph [0034] This disclosure introduces a protection model that supports features which may include, without limitation, dynamic memory allocation in the TEE. Some or all of the components which implement this protection model operate below the level of a guest OS. Paragraph [0069] Also, VMM 170 manages EPTs to protect the memory that has been allocated from the memory space that is managed by VMM 170, thereby providing for isolation of guest-accessible physical memory. Paragraph [0075] FIG. 4 is a flow diagram that illustrates an example overall flow for dynamic memory allocation by TA 120, after untrusted application 130 has launched TA 120. The flow of FIG. 4 starts with TA 120 executing with a trusted view of memory. In other words, VMM 170 is using a trusted EPT among EPTs 90 to provide a trusted view of memory for TA 120.  Paragraph [0076] TA 120 may then use a trusted memory allocation instruction or function (e.g., malloc).  Paragraph [0107] FIG. 7 presents a flowchart depicting operations associated with creating an APT, according to an example embodiment. In particular, FIG. 7 depicts those operations primarily from the perspective of PPT loader 134. … For instance, PPT loader may read TA 120 into PPT loader's memory space. As shown at block 214, PPT loader 134 may then allocate dynamic memory equivalent to the size required to host TA 120);
	storing the mapping relationship between the virtual physical memory of the trusted virtual machine and the physical memory in a second memory mapping table (Paragraph [0077] VMM 170 may then make sure that the caller (i.e., the allocate function from UPLs 132) has update (e.g., read-and-write or "RW") access, based on OS page table mappings. For instance, VMM 170 may walk GPT 80 to get the access permissions, page by page, for the range of virtual addresses that were just allocated. In other words, VMM 170 may determine whether GPT 80 provides the hosting process (which is running in an untrusted view) with RW access. For purposes of FIG. 4, the hosting process includes UPLs 132 and any other software executing within the view for the untrusted environment),
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Chen to incorporate teachings of Banginwar such that the method of Chen includes trusted virtual machine that comprises an ordinary memory and a secure memory; establishing and storing a mapping relationship between the virtual physical memory of the trusted virtual machine and a physical memory, wherein the physical memory mapped to the ordinary memory of the trusted virtual machine is the same as the physical memory mapped to the ordinary memory of the ordinary virtual machine . One would have been 
	The combination of Chen and Banginwar does not explicitly teach a method establishing a mapping relationship between the ordinary memory of the trusted virtual machine and the physical memory mapped to the ordinary memory of the ordinary virtual machine; and wherein physical memory blocks mapped to the ordinary memory of the trusted virtual machine are also mapped to the ordinary memory of the ordinary virtual machine.
	In the same field of endeavor, HIEDA teaches
	establishing a mapping relationship between the ordinary memory of the trusted virtual machine and the physical memory mapped to the ordinary memory of the ordinary virtual machine ([Abstract] A memory-use-information memory area stores therein a program ID, a request-source memory address, a request memory size which configure information for uniquely identifying a program file loaded into a storage area for virtual machine-A or storage area for virtual machine-B in association with a physical memory address. Para [0052] FIG. 4 shows an example of the memory use information. The memory use information includes therein the program ID of a program on a virtual machine that has issued a memory reservation request, request source virtual memory address, request memory size, and a reserved physical memory address); and
	wherein physical memory blocks mapped to the ordinary memory of the trusted virtual machine are also mapped to the ordinary memory of the ordinary virtual machine (Para [0048] In the present embodiment, …, when a corresponding entry exists in the memory use information, the memory reservation section 42 allows sharing of a memory area that has already been reserved. With this configuration, when the same program file runs on a plurality of virtual machines, the program file loaded into a memory can be shared between them. … Para [0056] The memory reservation section 42 partitions the memory 50 in units of a page, and performs management of a use state of each page, management of access authority to each page, and association between a physical memory address in the virtual machines A20, A30 and a physical memory address in the real computer 10, and the like. In the sharing processing, a target page is found from the physical address in the memory use information 51, and then access authorization to the page is changed so as to allow the virtual machine-A 20 to access the page. Thereafter, the page is assigned as the physical memory in the virtual machine-A 20 to allow the virtual machine-A 20 to use a page assigned for the virtual machine-B 30).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by combination of Chen and Banginwar to incorporate teachings of HIEDA such that the method of combination of Chen and Banginwar includes establishing a mapping relationship between the ordinary memory of the trusted virtual machine and the physical memory mapped to the ordinary memory of the ordinary virtual machine; and wherein physical memory blocks mapped to the ordinary memory of the trusted virtual machine are also mapped to the ordinary memory of the ordinary virtual machine. One would have been motivated to make such combination in order to provide information for uniquely identifying a program file loaded into a storage area for virtual machine-A or storage area for virtual machine-B in association with a physical memory address. (HIEDA, [Abstract]).
	Regarding Claim 3, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 1 above,
	wherein the mobile terminal has a trusted execution environment provided by hardware, and the method further comprises: storing an authorized modification condition of the first memory mapping table, an authorized modification condition of the second memory mapping table, an authorized modification condition of a device access permission table, an authorized modification condition of an interrupt processing permission table, and an authorized modification condition of a page table of a virtual machine monitor into a security module, wherein the security module is located Banginwar, Paragraph [0077] VMM 170 may then make sure that the caller (i.e., the allocate function from UPLs 132) has update (e.g., read-and-write or "RW") access, based on OS page table mappings. For instance, VMM 170 may walk GPT 80 to get the access permissions, page by page, for the range of virtual addresses that were just allocated. In other words, VMM 170 may determine whether GPT 80 provides the hosting process (which is running in an untrusted view) with RW access. For purposes of FIG. 4, the hosting process includes UPLs 132 and any other software executing within the view for the untrusted environment.  Paragraph [0194] Any suitable operating environment and programming language (or combination of operating environments and programming languages) may be used to implement components described herein. The present teachings may also be used to advantage in many different kinds of data processing systems. … Accordingly, unless explicitly specified otherwise or required by the context, references to any particular type of data processing system (e.g., a mobile device) should be understood as encompassing other types of data processing systems, as well. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, Chen teaches 
	A virtual execution environment access method, wherein the method is applied to a mobile terminal, the mobile terminal having an ordinary execution environment provided by hardware and two virtual machines, one of the two virtual machines being an ordinary virtual machine the other one of the two virtual machines being a trusted virtual machine, and the two virtual machines being associated with a preset user run in the ordinary execution environment (Abstract, Virtualization software establishes multiple execution environments within a virtual machine, wherein software modules executing in one environment cannot access private memory of another environment. Col.1, lines 48-57, This invention may be implemented in a wide variety of computer systems, having a wide variety of hardware platforms and configurations and a wide variety of software platforms and configurations.  If a computer system includes multiple software entities or software modules, or at least has the potential to contain multiple software modules, then the integrity of the computer system may be improved by implementing this invention to protect the code and/or data of one or more of the software modules from other software modules in the system. Col. 8, lines 42-50, There are some proposed security measures that may be implemented primarily in software. In particular, there are some such measures that use virtualization technology to create multiple virtual machines (VMs), where different software modules run in different VMs. It is widely recognized that a well-designed and implemented virtualization layer can generally provide much greater isolation between multiple VMs than a general OS can provide between multiple software modules),
	wherein virtual physical memories having a same size are allocated to the ordinary virtual machine and the trusted virtual machine (Col. 38, lines 17-39, The particular method by which the execution of the stub 404 and the secure application 402 is initiated can also vary substantially in different embodiments of the invention. FIGS. 10A to 10C illustrate a first method for installing, loading and initiating execution of the stub 404 and the secure application 402, while FIGS. 11A to 11C illustrate a second method for installing, loading and initiating execution of the stub 404 and the secure application 402. … The example is simplified by assuming that blocks of the disk 121, blocks of the virtual disk 320D, memory pages of the system memory 119 and memory pages of the virtual system memory 318D are all the same size),
	Although Chen teaches establishing and storing a mapping relationship between the ordinary memory of the ordinary virtual machine and a physical memory, Chen does not explicitly teach a method determining, based on the environment switching instruction, a target virtual machine that the user is to switch to; and storing execution status information of a virtual machine currently used by the user, and reading and restoring execution status information of the target virtual machine, wherein the virtual physical memory of the ordinary virtual machine comprises an ordinary memory and a secure memory, the virtual physical memory of the trusted virtual machine comprises an ordinary memory and a secure memory, and the ordinary memory of the ordinary virtual machine and the ordinary memory of the trusted virtual machine have a same size.
	In the same field of endeavor, Banginwar teaches
	determining, based on the environment switching instruction, a target virtual machine that the user is to switch to (Paragraph [0115] Accordingly, TA creation may end at block 252, and TA entry may start at block 254, with the view switching from untrusted to trusted. Then, as shown at block 256, VMM 170 causes TA 120 to start executing with a trusted view, and the process of FIG. 8 may end.  Paragraph [0116] Subsequently, a TA-exit ISR may switch from the trusted view to an untrusted view by modifying CR3 to point to GPT 80); and    
	storing execution status information of a virtual machine currently used by the user, and reading and restoring execution status information of the target virtual machine (Paragraph [0077] VMM 170 may then make sure that the caller (i.e., the allocate function from UPLs 132) has update (e.g., read-and-write or "RW") access, based on OS page table mappings. For instance, VMM 170 may walk GPT 80 to get the access permissions, page by page, for the range of virtual addresses that were just allocated. In other words, VMM 170 may determine whether GPT 80 provides the hosting process (which is running in an untrusted view) with RW access. For purposes of FIG. 4, the hosting process includes UPLs 132 and any other software executing within the view for the untrusted environment),
	wherein the virtual physical memory of the ordinary virtual machine comprises an ordinary memory and a secure memory, the virtual physical memory of the trusted virtual machine comprises an ordinary memory and a secure memory, and the ordinary memory of the ordinary virtual machine and the ordinary memory of the trusted virtual machine have a same size (Paragraph [0075] FIG. 4 is a flow diagram that illustrates an example overall flow for dynamic memory allocation by TA 120, after untrusted application 130 has launched TA 120. The flow of FIG. 4 starts with TA 120 executing with a trusted view of memory. In other words, VMM 170 is using a trusted EPT among EPTs 90 to provide a trusted view of memory for TA 120.  Paragraph [0076] TA 120 may then use a trusted memory allocation instruction or function (e.g., malloc).  Paragraph [0107] FIG. 7 presents a flowchart depicting operations associated with creating an APT, according to an example embodiment. In particular, FIG. 7 depicts those operations primarily from the perspective of PPT loader 134. … For instance, PPT loader may read TA 120 into PPT loader's memory space. As shown at block 214, PPT loader 134 may then allocate dynamic memory equivalent to the size required to host TA 120).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Chen to incorporate teachings of Banginwar such that the method of Chen includes intercepting an environment switching instruction executed by the user in the ordinary virtual machine or the trusted virtual machine; determining a target virtual machine that the user is to switch to; storing execution status information of a virtual machine currently used by the user, and reading and restoring execution status information of the target virtual machine, and wherein the virtual physical memory of the ordinary virtual machine comprises an ordinary memory and a secure memory, the virtual physical memory of the trusted virtual machine comprises an ordinary memory and a secure memory, and the ordinary memory of the ordinary virtual machine and the ordinary memory of the trusted virtual machine have a same size. One would have been motivated to make such combination in order to provide the ability to protect some or all of the code and data belonging to certain software modules from user-level. (Banginwar, paragraph [0034]).
	The combination of Chen and Banginwar does not explicitly teach a method with a mapping relationship between the ordinary memory of the trusted virtual machine and a physical memory mapped to the ordinary memory of the ordinary virtual machine is established, wherein physical memory blocks mapped to the ordinary memory of the trusted virtual machine are also mapped to the ordinary memory of the ordinary virtual machine.
	In the same field of endeavor, HIEDA teaches
	a mapping relationship between the ordinary  memory of the trusted virtual machine and a physical memory mapped to the ordinary memory of the ordinary virtual machine is established (([Abstract] A memory-use-information memory area stores therein a program ID, a request-source memory address, a request memory size which configure information for uniquely identifying a program file loaded into a storage area for virtual machine-A or storage area for virtual machine-B in association with a physical memory address. Para [0052] FIG. 4 shows an example of the memory use information. The memory use information includes therein the program ID of a program on a virtual machine that has issued a memory reservation request, request source virtual memory address, request memory size, and a reserved physical memory address),
	wherein physical memory blocks mapped to the ordinary memory of the trusted virtual machine are also mapped to the ordinary memory of the ordinary virtual machine (Para [0048] In the present embodiment, …, when a corresponding entry exists in the memory use information, the memory reservation section 42 allows sharing of a memory area that has already been reserved. With this configuration, when the same program file runs on a plurality of virtual machines, the program file loaded into a memory can be shared between them. … Para [0056] The memory reservation section 42 partitions the memory 50 in units of a page, and performs management of a use state of each page, management of access authority to each page, and association between a physical memory address in the virtual machines A20, A30 and a physical memory address in the real computer 10, and the like. In the sharing processing, a target page is found from the physical address in the memory use information 51, and then access authorization to the page is changed so as to allow the virtual machine-A 20 to access the page. Thereafter, the page is assigned as the physical memory in the virtual machine-A 20 to allow the virtual machine-A 20 to use a page assigned for the virtual machine-B 30).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by combination of Chen and Banginwar to incorporate teachings of HIEDA such that the method of combination of Chen and Banginwar includes establishing a mapping relationship between the ordinary memory of the trusted virtual machine and the physical memory mapped to the ordinary memory of the ordinary virtual machine; and wherein physical memory blocks mapped to the ordinary memory of the trusted virtual machine are also mapped to the ordinary memory of the ordinary virtual machine. One would have been motivated to make such combination in order to provide information for uniquely identifying a program file loaded into a storage area for virtual machine-A or storage area for virtual machine-B in association with a physical memory address. (HIEDA, [Abstract]).  
	Regarding Claim 5, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 4 above,
	wherein the method further comprises: receiving a memory access request from the ordinary virtual machine, wherein the memory access request carries an address of a virtual physical memory (Chen, Col. 10, lines 27-41,The virtualization software 200A isolates the VMs in the computer system 2B from one another. For example, the virtualization software 200A allows software within the VM 300A to access portions of physical memory in the system hardware 100B and it allows software within the VM 300B to access other portions of the physical memory. The virtualization software 200A maps attempted memory accesses from the respective VMs 300A and 300B to different portions of the physical memory, ensuring that no memory address generated by software in one VM can access code or data of another VM. In a similar manner, the virtualization software 200A maps attempted hard disk accesses from the respective VMs 300A and 300B to different portions of one or more hard disks in the system hardware 100B, ensuring that one VM cannot access the hard disk space of another VM); and
	querying, in a preset first memory mapping table, a real physical memory having a mapping relationship with the virtual physical memory; and completing the memory access request if the real physical memory is found (Chen, Col. 26, lines 23-34, FIG. 7 extends the example of address mapping that was begun in FIG. 6 to show the mapping of guest virtual addresses by virtualization software 200C to an actual physical address space 134 of a physical computer system. The virtualization software 200C of FIG. 7 could be the virtualization software 200X of FIG. 3, or the virtualization software 200Y of FIG. 4, or the virtualization software 200B of FIG. 5. FIG. 7 shows the same elements that are shown in FIG. 6, namely, the first guest virtual address space (AS1) 330, the second guest virtual address space (AS2) 332, the first guest OS page table 23, the second guest OS page table 24 and the guest physical address space 334).
	Regarding Claim 6, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 4 above,
	wherein the method further comprises: receiving a memory access request from the trusted virtual machine, wherein the memory access request carries an address of a virtual physical memory (Chen, Col. 10, lines 27-41,The virtualization software 200A isolates the VMs in the computer system 2B from one another. For example, the virtualization software 200A allows software within the VM 300A to access portions of physical memory in the system hardware 100B and it allows software within the VM 300B to access other portions of the physical memory. The virtualization software 200A maps attempted memory accesses from the respective VMs 300A and 300B to different portions of the physical memory, ensuring that no memory address generated by software in one VM can access code or data of another VM. In a similar manner, the virtualization software 200A maps attempted hard disk accesses from the respective VMs 300A and 300B to different portions of one or more hard disks in the system hardware 100B, ensuring that one VM cannot access the hard disk space of another VM); and
	querying, in a preset second memory mapping table, a real physical memory having a mapping relationship with the virtual physical memory; and completing the memory access request if the real physical memory is found (Chen, Col. 26, lines 23-34, FIG. 7 extends the example of address mapping that was begun in FIG. 6 to show the mapping of guest virtual addresses by virtualization software 200C to an actual physical address space 134 of a physical computer system. The virtualization software 200C of FIG. 7 could be the virtualization software 200X of FIG. 3, or the virtualization software 200Y of FIG. 4, or the virtualization software 200B of FIG. 5. FIG. 7 shows the same elements that are shown in FIG. 6, namely, the first guest virtual address space (AS1) 330, the second guest virtual address space (AS2) 332, the first guest OS page table 23, the second guest OS page table 24 and the guest physical address space 334).
	Regarding Claim 8, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 4 above,
	wherein the method further comprises: receiving any interrupt processing request, wherein the interrupt processing request carries an interrupt type (Banginwar, Paragraph [0039] The next logical level up may be referred to as the kernel space. An untrusted PPT driver 150 may operate in the kernel space. Various interrupt handlers or interrupt service routines (ISRs) may also operate in the kernel space. For instance, PPT driver 150 may install a set of trusted ISRs (TISRs) 152 to operate in the kernel space. As described in greater detail below, TISRs 152 may serve as trampolines to allow execution to be transferred from an untrusted environment to a trusted environment and vice-versa. An untrusted security engine driver 160 may also operate in the kernel space. A software application running on a host OS or a guest OS may use security engine driver 160 to communicate with security engine 180);
Banginwar, Paragraph [0045] Arrow 198 shows the services provided by VMM 170 to PPT driver 150. For example, this kind of communication may occur when PPT driver 150 uses VMM 170 to create a virtual interrupt descriptor table (IDT). Subsequently, when an interrupt/exception arrives, the processor indexes into the virtual IDT (VIDT) to obtain a pointer to the appropriate ISR among TISRs 152. That TISR may then determine whether (a) the interrupt/exception should be passed to an untrusted ISR (UISR) or (b) it should be handled by the TISR itself. Arrow 198 also represents the kind of communications which occur when PPT driver 150 registers the trusted ISRs 152 with VMM 170, so VMM 170 can install these ISRs in trusted memory).
	The motivation/rationale to combine the references is similar to claim 4 above.
	Regarding Claim 9, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 4 above,
	wherein the mobile terminal has a trusted execution environment provided by hardware, and the method further comprises: receiving a modification request from any virtual machine, wherein the modification request is a modification request for the preset first memory mapping table, second memory mapping table, device access permission table, or interrupt processing permission table, or a preset page table of a virtual machine monitor (Chen, Col. 5, lines 43-58, U.S. Pat. No. 6,986,006 (Willman et al., "Page Granular Curtained Memory via Mapping Control", "the '006 patent"), which was assigned to Microsoft Corporation, describes a method by which access to trusted memory is restricted using a paging mechanism, by not including mapping entries in page tables that map to physical memory pages that contain the trusted memory. The memory pages that contain the page tables are then restricted to read-only access when the processor is operating in a non-trusted mode to prevent non-trusted software from adding a new mapping entry or modifying an existing mapping entry to map to trusted memory. If non-trusted software attempts to write to a memory page containing a page table, a context switch is initiated into a page table entry edit module, which is trusted software. The page table entry edit module then ensures that the attempted write does not establish a mapping into trusted memory. Col. 17, lines 48-58, Note that although the virtual hardware "layer" 310X will be a software abstraction of physical components, the VM's system software 19X may be the same as would be loaded into a hardware computer. The modifier "guest" is used here to indicate that the VM, although it acts as a "real" computer from the perspective of a user and guest software, is actually just computer code that is executed on the underlying "host" hardware and software platform 100X, 19W. Thus, for example, I/O to a virtual device 323X will actually be carried out by I/O to a corresponding hardware device 123X, but in a manner transparent to the VM); and
	forwarding the modification request to a security module located in the trusted execution environment, wherein the security module is configured to: determine whether the modification request satisfies an authorized modification condition of the preset first memory mapping table, an authorized modification condition of the second memory mapping table, an authorized modification condition of the device access permission table, an authorized modification condition of the interrupt processing permission table, or an authorized modification condition of the preset page table of the virtual machine monitor, and accept the modification request when determining that the modification request satisfies any authorized modification condition, wherein the authorized modification condition comprises that the virtual machine sending the modification request is a trusted virtual machine (Chen, Col. 19, lines 39-47, In the computer system 2X of FIG. 3, the VMM is co-resident at system level with a host operating system. Both the VMM and the host OS can independently modify the state of the host processor, but the VMM calls into the host OS via a driver and a dedicated user-level application to have the host OS perform certain I/O operations on behalf of the VM. The virtual computer in this configuration is thus fully hosted in that it runs on an existing host hardware platform and together with an existing host OS).
Regarding Claim 10 and Claim 19,
Claims 10 and 19 are rejected for similar reasons as in claim 1.
Regarding Claim 12-15,
Claims 12-15 are rejected for similar reasons as in claims 3-6 respectively.
 Regarding Claim 17-18,
Claims 17-18 are rejected for similar reasons as in claims 8-9 respectively.
Claims 2, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9274974), hereinafter Chen in view of Banginwar et al. (US 20160364341), hereinafter Banginwar in view of HIEDA (US 20080222366), hereinafter HIEDA in view of Kegel et al. (US 20130080726), hereinafter Kegel.
	Regarding Claim 2, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 1 above,
	[wherein] the interrupt processing permission table stores interrupt types that the ordinary virtual machine and the trusted virtual machine of the user are responsible for processing (Banginwar, Paragraph [0039] The next logical level up may be referred to as the kernel space. An untrusted PPT driver 150 may operate in the kernel space. Various interrupt handlers or interrupt service routines (ISRs) may also operate in the kernel space. For instance, PPT driver 150 may install a set of trusted ISRs (TISRs) 152 to operate in the kernel space. As described in greater detail below, TISRs 152 may serve as trampolines to allow execution to be transferred from an untrusted environment to a trusted environment and vice-versa. An untrusted security engine driver 160 may also operate in the kernel space. A software application running on a host OS or a guest OS may use security engine driver 160 to communicate with security engine 180.  Para [0045] Arrow 198 shows the services provided by VMM 170 to PPT driver 150. For example, this kind of communication may occur when PPT driver 150 uses VMM 170 to create a virtual interrupt descriptor table (IDT). Subsequently, when an interrupt/exception arrives, the processor indexes into the virtual IDT (VIDT) to obtain a pointer to the appropriate ISR among TISRs 152. That TISR may then determine whether (a) the interrupt/exception should be passed to an untrusted ISR (UISR) or (b) it should be handled by the TISR itself. Arrow 198 also represents the kind of communications which occur when PPT driver 150 registers the trusted ISRs 152 with VMM 170, so VMM 170 can install these ISRs in trusted memory).
	The combination of Chen, Banginwar and HIEDA does not explicitly teach a method wherein the method further comprises: creating and maintaining a device access permission table and an interrupt processing permission table for the user, wherein the device access permission table stores device identifiers corresponding to devices accessible by the ordinary virtual machine and the trusted virtual machine of the user.
	In the same field of endeavor, Kegel teaches
	wherein the method further comprises: creating and maintaining a device access permission table and an interrupt processing permission table for the user, wherein the device access permission table stores device identifiers corresponding to devices accessible by the ordinary virtual machine and the trusted virtual machine of the user (Paragraph [0050] Device table 225 may be indexed by device identifiers, such as BDF numbers. Thus, IOMMU control logic may use a device identifier received as part of a given memory access request, to locate a DTE corresponding to the requesting device. For example, in the illustrated embodiment, I/O device 205 may include device ID 207 when communicating with the IOMMU. In response to receiving a message from I/O device 205, the IOMMU may use device ID 207 to locate a corresponding DTE of per-device DTEs 235 in device table 225. Para [0059] If the IOMMU determines that it is in a protection mode, as indicated by the affirmative exit from 310, it may set the device identifier of the request to a default value. For example, in 315, the IOMMU sets the BDF value to a default value, such as 0. In other embodiments, different default values may be used and/or identifiers other than a BDF value may be used to identify a device).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Chen, Banginwar and Sibertet to incorporate teachings of Kegel to include wherein the creating and maintaining a device access permission table and an interrupt processing permission table for the user, wherein the device access permission table stores device identifiers corresponding to devices accessible by the ordinary virtual machine and the trusted virtual machine of the user. One would have been motivated to make such combination in order to ensure that the computing environment is executing only known, trusted code and that no malicious software may leak and/or alter the document contents. (Kegel, paragraph [0002]).
	Regarding Claim 7, the combination of Chen, Banginwar and HIEDA teaches all the limitations of claim 4 above,
	wherein the method further comprises: receiving a device access request from any virtual machine, wherein the device access request carries a device identifier (Kegel, Paragraph [0050] Device table 225 may be indexed by device identifiers, such as BDF numbers. Thus, IOMMU control logic may use a device identifier received as part of a given memory access request, to locate a DTE corresponding to the requesting device. For example, in the illustrated embodiment, I/O device 205 may include device ID 207 when communicating with the IOMMU. In response to receiving a message from I/O device 205, the IOMMU may use device ID 207 to locate a corresponding DTE of per-device DTEs 235 in device table 225); and
	querying, in a preset device access permission table, whether the virtual machine accesses a device corresponding to the device identifier; and completing the device access request if the virtual machine accesses the device corresponding to the device identifier (Kegel, Paragraph [0059] If the IOMMU determines that it is in a protection mode, as indicated by the affirmative exit from 310, it may set the device identifier of the request to a default value. For example, in 315, the IOMMU sets the BDF value to a default value, such as 0. In other embodiments, different default values may be used and/or identifiers other than a BDF value may be used to identify a device).
	The motivation/rationale to combine the references is similar to claim 2 above.
Regarding Claim 11,
Claims 11 is rejected for similar reasons as in claim 2.
Regarding Claim 16,
Claims 16 is rejected for similar reasons as in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491